DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No Requirement for Restriction/Election was mailed in this application.
Claims 1, 3-13 and 15-23, amended on February 8, 2019, are pending and examined.

Priority
This application is the national stage entry of PCT/JP2017/029328 filed on August 14, 2017, which claims foreign priority benefit of PCT/JP2016/076699 filed on September 9, 2016, Japanese patent application JP2016-177014 filed on the same day; and PCT/JP2016/073785 filed on August 12, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The claims are given an earlies effective filed date of August 12, 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Office’s TC-specific guidance for examination in view of the Amgen decision extends the decision to methods comprising antibodies, as well.  The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). While the claims in Amgen were directed to an antibody per se, TC1600-specific training (Examples 5-7 of the Office’s training dated 6/3/19) requires examiners to apply this case law to method claims comprising an antibody.  In view of the Amgen decision, adequate written Id. The Amgen decision will be added to the MPEP in due course.
The case law applies to the instant claims which describe antibodies solely by the antigen to which they bind – “a leukocyte marker protein” and “an epithelial cell marker protein”.  It is not even clear what specific antigen these claims encompass.  Much unpredictability remains within the antibody art. Lloyd et al. (2009) found that on average, about 120 different antibodies in a library can bind to a given antigen. (reference U on the PTO-892).  Conversely, Goel et al. (2004) made three antibodies that bind to the same 12-mer antigen, but each have very different CDRs. (reference V on the 892).  Lastly, Edwards et al. (2003) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences.  There were 568 different CDR3 regions, demonstrating a vast array of diversity. (reference W). The specification provides no written description in the form of specific CDR sequences for any antibody. Nor does the specification provide any description of “an antibody that recognizes a leukocyte marker protein …labeled with a … fluorescent dye.”  In view of the current case law Claims  1, 3-13 and 15-23 are rejected for lacking adequate written description of the antibodies claimed.


Claims 1, 3-13 and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming. The claims recites “a leukocyte marker protein” and “an epithelial cell marker protein” and “a fluorescent dye that stains nucleic acids”.  The claims do not require that these markers and dyes possess any particular structure or other distinguishing feature, therefore they are draw to genera of marker and dye molecules.  Claims 3-13 and 15-23 depend from Claim 81, do not further limit all of the genera recited and are therefore included in the rejection.  It is noted that claims 10, 11, 22 and 23 each limit one of the recited genera to a single species but they still read upon at least one genus.  
In order to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, methods of making the claimed product, functional characteristics, a clear structure-to-function correlation, or any combination thereof.  In the instant case, the only factor present in the claim is a recitation of requisite activity (that they are a marker of a certain cell type’ and that the dye stains nucleic acids).  There is not even identification of any particular portion of a structure that must be conserved for these requisite activities. 
Regarding the agent of the claims the specification teaches only a single leukocyte marker species (CD45).  Thus, the specification fails to provide a representative number of species for the recited genus. 

For the dye that stains nucleic acids, the specification teaches only two species: 4',6-diamidino-2-phenylindole (DAPI) and 2'-(4-ethoxy phenyl)-5-(4-methyl-i-piperazinyl)-2,5'-bi-1H-benzimidazole trihydrochloride (Hoechst 33342).  This, the specification fails to provide a representative number of species for the recited genus. 
For all of these reasons, the specification fails to provide adequate written description for the genera of molecules encompassed by the claims, and accordingly Claims 1, 3-13 and 15-23 are rejected.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-7, 10-13, 15-19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al., Scientific Reports, 4:6052, published 13 August 2014 (reference X on the PTO-892).
	The Tang et al. prior art teaches methods comprising filtering a blood sample through a device that captures circulating tumor cells (see Figure 1).  The reference specifically teaches these cells are stained for CD45, which the leukocyte marker protein taught by the instant specification and the reference states “is a common marker of [white blood cells]” (see reference Figure 2 and pg. 2, paragraph bridging columns). Specifically, CD45 is visualized by an antibody conjugated to a red fluorescent dye (“anti-CD45-PE”).  The reference further teaches the method captures HT-29 cancer cells that were spiked in a diluted blood sample from a healthy person and were later validated by the use of blood samples donated from 15 cancer patients with metastases (Table 1).   Thus, the reference teaches the method of claim 1 parts (a) and (b); and the specific leukocyte marker protein of instant claims 10 and 22.
The captured cells were contacted with a surfactant, 0.2% Triton X-100 in PBS, which teaches the nonionic surfactant as required by instant claims 1, 4, 6, and 16, and the requisite % by mass of instant claims 6 and 18. The reference states: “Afterwards, cells were stained with dye solutions (passing from inlet 1 to outlet 1). First, 600 ml immunostaining solution, containing 5 mg/ml Anti-Pan-cytokeratin (AE1/AE3) Alexa Fluor 488- (15100 diluted in PBS; eBioscience SAS) and Anti-Human CD45 PE (1520 diluted in PBS, eBioscience SAS, France), was injected at 10 ml/min for 1 h to stain tumor cells and WBCs, respectively. Then, the nucleus were stained by 49,6-diamidino-2-phenylindole (DAPI,100 nM, Life Technologies) at 10 ml/min for 10 min. Finally, the device was rinsed by 300 ml PBS for 6 min and fluorescence images Immunostaining and microscopic imaging). Thus, the method of the prior art teaches the contacting methods of claim 1, parts (C1) through (d), and the irradiating step of instant claim 1, part (e); and the specific epithelial cell marker protein of instant claims 11 and 23 as well as the third fluorescent dye that stains nucleic acids - DAPI. It should be noted that the chemical name for Triton X-100 used in the method of Tang et al. is Polyethylene glycol tert-octylphenyl ether.  Thus, the method of the prior art teaches the specific surfactant of instant claims 5 and 17.
The filter is simultaneously contacted with the reagents, which teaches the method of instant claims 3, 12 and 15.  The reference teaches the anti-Pan-cytokeratin and anti-CD45 PE antibodies are human. Therefore, the “animal from which the animal serum derives” is the same as the animal from which the antibodies derive, as required by instant claims 7 and 19. 
	 Therefore the invention of instant claims 1, 3-7, 10-13, 15-19, and 22-23 fails to distinguish over the methods disclosed in the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. as applied to claims 1, 3-4, 6-7, 10-13, 15-16, 18-19, and 22-23 above, and further in view of Karantza-Wadsworth et al., Methods Enzymol. 2008 ; 446: 61–76.
First, instant claims 9 and 21 are drawn to the method comprising “a concentration of the animal serum is 2% by mass to 10% by mass.”  The Tang et al. reference teaches “2 ml blood samples diluted in PBS at a volume ratio of 1:2” (Table 1), which equates to a 30% mass concentration of serum.  However,  the Courts have stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid 
motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421.  MPEP 2144 sets forth Applicant’s burden for rebuttal of a prima facie case of obviousness based upon routine optimization.  Applicant must provide either a showing that the particular amount or range recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed amount.  In the instant case, the specification as filed provides not evidence that the particular amount or range recited within the claims is critical because the broadest claims do not specify a requisite concentration, and the specification teaches no critical percent concentration by mass ([0037] “The concentration of the animal serum (c1) is preferably 2% by mass to 10% by mass, more preferably 4% by mass to 6% by mass, and further preferably 5% by mass”).  Additionally, no undue further experimentation would have been required in 
	Claims 8 and 20 recite the method of the claims “wherein the animal is a mouse.”  While the Tang et al. prior art teaches the method comprising human serum and antibodies that detect human marker proteins, the Karantza-Wadsworth et al. art teaches mouse mammary tumor cell line (iMMEC) that “ complements and expands the applications of the mouse and human breast cancer models described earlier” (pg. 2, at 2.1) and which expresses cytokeratin 5/6, 8 and 14 (see pg. 5 at 3.1.6 and Table 4.3).  It would have been obvious to a person having ordinary skill in the art that the mouse epithelial cell line, as taught by Karantza-Wadsworth et al., could be substituted for the human cell lines in the method of Tang et al.   A person would be motivated to make this substitution because the Karantza-Wadsworth art expressly states use of the mouse cells confers specific advantages: “The mouse mammary epithelial cell model presented takes advantage of the strength of mouse genetics in combination with 3D morphogenesis and orthotopic tumor growth assays for the study of oncogene and tumor suppressor functions as they pertain to mammary tumorigenesis, and by extension to human breast cancer” (pg. 7 at bullet 4, Concluding Remarks).
	 Therefore, the method of claims 8 and 20 is obvious in view of the combined teaching  in the prior art.

Conclusion
No claim is allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY N MACFARLANE/Examiner, Art Unit 1649